Title: V: Lady Huntingdon’s Plan for Settlement, 8 April 1784
From: Huntingdon, Selina Hastings, countess of
To: 



8 April 1784

To the Friends of Religion and Humanity, in America the Address of Selina Countess of Huntingdon.
To introduce the benevolent Religion of our blessed Redeemer among Heathen & Savage Nations; to lead them from Violence & Barbarity, to the Duties of Humanity and the arts of civil Life; to provide a Refuge for pious, industrious People, who wish to withdraw themselves from scenes of Vice and irreligion, to a Country where they may spend their Days in the pursuits of honest Industry, and in the practice of Religion and Virtue. These are Objects, in which the Glory of the Almighty, and the happiness of a great Number of our fellow Creatures are so eminently combined, that I trust you will chearfully concur and assist in a design expressly formed for the attainment of them.
Experience has shewn, that the sending a few Missionaries, and establishing a few Schools among the Indians of America, have been very inadequate to the great Object of their Conversion & Civilization. It is reasonable to think that no great Progress can be made in converting a Savage People, thinly scattered over an extensive Country, & often wandering, in single Families or small Bodies, to distant places, until they can be brought to live in a more settled and social manner; or, unless the works of Conversion and Civilization can be made to go Hand in Hand.
It is a peculiar Happiness therefore, that these different Objects of Converting and Civilizing the Indians, and of providing

Settlements for orderly Religious People, so perfectly coincide, that there is the greatest Reason to think we shall succeed better in our endeavours to attain both, if we unite them into one great Concern, and proceed accordingly than if we were, to undertake & pursue them each independently of the other.
The People I wish to provide a Settlement for, are not loose idle Vagabonds, but decent, industrious, Religious People, of exemplary Lives and Manners, and attached to the cause of Liberty. If these People can be settled in a proper place among the Indians, where they and the Indians may have a free and easy intercourse, they may not improperly be considered as so many Missionaries and School-Masters among them. From a Sense of Religious Duty, they will kindly entertain those poor ignorant People; they will do them every good Office; they will take pains to gain their Esteem & Affection and to cultivate a good Correspondence with them. Their more comfortable way of living, their inoffensive & friendly Manners, their Modes of Cultivation and their Mechanic Arts, will be constant Examples to them. Some part of these things may be gradually, though insensibly, imbibed. Reason tells us, that little change is to be expected in a Savage Indian, while he is able to pursue his wonted course of Life. Yet even in that case, something may engage his Attention, and excite his imitation. On those Indians who are past enjoying the active Scenes of Life, or are restrained therefrom by Infirmity or Accident, greater impressions may be made. But it is not unreasonable to think that the Women and Children may be induced to mix more in Society with the Settlers, to join with them occasionally in some little work of Agriculture, or of the Mechanic kind, if it be only to amuse themselves and pass away time. When People are neither compelled nor confined to work, but on the other hand, are at liberty to leave off at pleasure, and are encouraged to go on, or to return another time to the same or a similar Employment; they are less averse to Labour. Frequent practice may become habitual, and insensibly induce habits of useful Industry under the notion of amusement. The Progress that would naturally be made in this way, would gradually soften their manners, influence their Morals and lead them into social Life.
Several worthy Clergymen, of well known Character for Religious Zeal and Integrity of Manners, will accompany the

Settlers. Their Duty will be, according to their Talents and Personal Health & Strength, to keep up the Spirit of Religion and Piety among their own People; and by means of Interpreters, to Preach the glad Tidings of Salvation in the Wilderness, to bring the Inhabitants of those benighted Regions from Darkness to Light, to the Knowledge of the true God, and of Jesus Christ.
Schools will also be established. Children will be Educated in them to Religion and Virtue, in a liberal manner, agreeably to that great principle of Christianity, Love to God, Universal Charity and Good will to all Mankind. They will also be instructed in useful knowledge, so that they may become good Christians, and useful Members of the Community. One great Object will be, to endeavour to induce the Indians to suffer their Children to go to such Schools; and to permit them, for the greater Convenience, to live in such Families of our People, as the Parents or the Children themselves shall chuse. Regulations will be made, on the most solid Footing in regard to the Clergy, and the Schools; but independently of regular Arrangements for those Purposes; as there will be among the Settlers, several discreet People of good Understanding, Clergy and others, zealous in the cause of Religion, great hopes are entertain’d, that every Measure will be taken, which good Sense, Zeal, and Industry can employ, to accomplish the important Objects in view.
To carry the Plan into Execution it will be necessary that a quantity of Land, answerable to the Magnitude of the Undertaking, be granted for the Purpose in one or more of the united States: that the Land be among the Indians, or very near to them, and so situated, in regard to the bulk of the more distant Indian Nations, that there may be an easy communication by Water with those Nations, in Order that the Clergy may, with tolerable ease, and without loss of time, go among them; and that the Indians may be tempted, by the facility of the communication, to have frequent Intercourse with the Settlements.
As I have no other view in the Undertaking than what I have frankly declared—as I mean not to have any property myself in the Land to be granted, nor that any Person should acquire any in it, except in the same way, and on the same Conditions, which shall be laid down for all Settlers upon it: as I heartily wish to guard against every abuse and departure from the true

Spirit of the Undertaking: it is my earnest desire, that the Land be granted on such Terms, and under such Restrictions and Precautions, as the Legislature of the State which shall make the Grant, shall think best suited to promote the Design, and to prevent all abuses. My Idea of the Matter is in general this; that a Tract of Land be laid out for a considerable Number of Families, that Protestants of all denominations be admitted to settle upon it; that no Persons shall settle upon it, but such as shall severally bring a Certificate & Recommendation from Me or from the Trustees which I shall appoint in England, Scotland, and Ireland; so that the Settlers shall not be liable to have bad People obtrude upon them; That one or more Persons be appointed by the State to grant Warrants of Settlement to People having such Certificates; that the Persons so to be appointed by the States, shall be Residents in the State and shall be accountable to the Legislature, that no Settlers shall, on any Account or pretence, have a Warrant for more than 500 Acres: that no Person shall have a right to sell his Land, without the consent of the Person appointed by the Legislature to issue Warrants of Settlements unless he shall have resided  Years upon the said Land; and that no Person be permitted to purchase such Lands, except such Persons, who have obtained Certificates as above mentioned; that the Tract or Tracts be laid out in Townships by the Persons I shall appoint to Survey and lay out the same; that they set a part places for one or more Cities or Towns; that the residue of the Lands be divided into Farms of different sizes to accomodate greater or lesser Families: that the Places for Cities or Towns be laid out in streets and Lots of certain Dimensions for Public and private Uses; that the Farms be subjected to pay, after being settled a certain Number of Years, a moderate acknowledgement per Acre Annually to the State: that the Lots in the City be granted by Certificate and Warrant in the same manner as the Farms; that they also pay an annual acknowledgement to the State; that the acknowledgement commence  Years after the Grant: that no Person have a grant for a Second or Third Lot, until the former has a Dwelling House that is inhabited, or a Work Shop that is used upon it: that from the Farms which shall not be settled by the Number of People for which they were granted within Three Years after the Warrants were issued a proportionable Number of Acres

shall be deducted: that those deducted Acres, and all Farms which shall not be settled, and all Lots which shall not be built upon within the same Period shall revert to common Stock; that a certain number of Farms & City lots, as many as the Legislature shall think sufficient, be reserved as an Estate, to be let out & improved, for the purpose of supporting Public Schools, the Clergy, and other public Establishments.
As it is impossible that For my Friends in this Kingdom who are Strangers to the local Circumstances of America, can immediately fix on a suitable Spot or Spots of Land, and form a compleat Plan for the Execution of this great Work, I wish to have the most Authentic and ample Information on this Subject, from the Friends of Religion and Humanity in America. The most eligible Method of obtaining that, appears to be, to lay the Design before the Legislature of these States which seem to lay most convenient for the Purpose. I have requested Sir James Jay to perform this Office for me, to lay these Outlines of the Plan before them, to learn their Sentiments of it, their Disposition to encourage it, and to communicate the result to me.
When one contemplates the Revolution which Providence hath wrought in favor of the American States, that great Work seems but a prelude to the completion of yet more gracious Purposes of Love to Mankind. This Idea fills the Soul with joy, and raises it to the most solemn Devotion. Yet it is not for us frail Mortals, to determine on the Councils of the most High. With humble submission to the Divine Will, let us do our Duty. Let us endeavour to spread his Name among the Heathen: let us endeavour to obey his Divine Precepts, and to follow his gracious Example of Benignity to mankind.
Unite with me then my Friends, in this glorious Cause; you who have seen and felt the mercy and goodness of the Almighty, who have been supported by him in the Days of Trial and Adversity; and were at last delivered from Bondage; and raised to Liberty and Glory.

S: Huntingdon

